UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1993


In   Re:  ALAN   PITTS;  SENECA   NICHOLSON,        a/k/a   Seneca
Nicholson-Pitts; DERYL VON WILLIAMS,

                Petitioners.




    On Petition for Writ of Mandamus and Writ of Prohibition.
                (5:12-cv-00343-D; 5:13-cv-00116-D)


Submitted:   October 7, 2013                 Decided:   October 23, 2013


Before WILKINSON and    GREGORY,     Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alan Pitts, Seneca Nicholson, Deryl Von Williams, Petitioners
Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alan Pitts, Seneca Nicholson, and Deryl Von Williams

(“Petitioners”) petition for a writ of mandamus or a writ of

prohibition,       complaining      of    error    in       the     district   court’s

dismissal     of    their    2012        civil    action       and    improper      case

management in their 2013 civil action.                      For the reasons that

follow, we deny the petition.

            In     2012,   Petitioners         filed    a   civil     action   in    the

district court, raising claims under the Voting Rights Act of

1965   (“VRA”),      42    U.S.C.    §§ 1971,          1973,      1973c   (2006),    and

42 U.S.C. §§ 1983 and 1985 (2006) regarding municipal elections

in Henderson, North Carolina.              Petitioners claimed in the action

that Defendants failed to pre-clear certain voting changes, in

violation   of     section   five    of     the   VRA,      and    requested   that    a

three-judge court preside over the case.                          Several Defendants

moved to dismiss the complaint, and, in December 2012, a single

judge in the district court determined that Petitioners had not

obtained proper service of process over the moving Defendants.

The judge also determined that the remaining Defendants sued had

not been served within 120 days of the filing of the complaint.

Accordingly, the judge granted the motions to dismiss, dismissed

the complaint against the moving Defendants without prejudice

for lack of jurisdiction, and dismissed the complaint against

the Defendants who had not been served without prejudice for

                                           2
lack of jurisdiction.              Because the judge determined that the

district court lacked jurisdiction in the case, the complaint

was not referred to a three-judge court for adjudication.

            Petitioners          did    not          appeal       the        district          court’s

rulings.         Instead,       Petitioners           refiled          their       complaint            and

request    for    adjudication         by    a       three-judge            court       in    February

2013.      Several      Defendants          moved       to       dismiss          the    complaint.

That motion is pending in the district court.

            In     their        petition         for        a    writ        of     mandamus             or

prohibition,      Petitioners          complain         of       error       in     the       district

court’s    dismissal       of    the    2012         complaint          and       “improper         case

management” in the 2013 action and request that we issue a writ

of   mandamus     or    prohibition         directing            the        district         court      to

convene a three-judge court, “reconsider the dismissal of” the

2012    complaint,      and      “validate           service       of       process          in”    that

action.    Petitioners request further that we stay proceedings in

the district court pending our consideration of their petition.

            A    writ   of      mandamus         and    a       writ    of     prohibition              are

drastic remedies to be used only in extraordinary circumstances.

Kerr v. U. S. Dist. Court, 426 U.S. 394, 402 (1976) (writ of

mandamus); In re Vargas, 723 F.2d 1461, 1468 (10th Cir. 1983)

(writ of prohibition).             The writs traditionally have been used

in the federal courts “to confine an inferior court to a lawful

exercise    of    its   prescribed          jurisdiction               or    to    compel          it    to

                                                 3
exercise      its        authority        when    it        is    its     duty    to    do        so.”

United States v. Moussaoui, 333 F.3d 509, 516 (4th Cir. 2003)

(internal        quotation        marks        omitted)          (addressing       a    writ       of

mandamus); In re Missouri, 664 F.2d 178, 180 (8th Cir. 1981)

(“A writ      of    prohibition           affords      an    expeditious         and    effective

means of confining an inferior court to a lawful exercise of its

prescribed jurisdiction or compelling a court to exercise its

authority.”        (internal         quotation        marks        omitted)).          To    obtain

relief, the petitioner “bears the burden of showing that his

right    to    issuance         of     the     writ    is        clear    and    indisputable,”

Moussaoui,         333    F.3d       at    517    (internal          quotation         marks      and

alteration omitted), and that he has “no other adequate means to

attain the relief he desires.”                        Allied Chem. Corp. v. Daiflon,

Inc., 449 U.S. 33, 35 (1980).                     Neither mandamus nor prohibition

may be used as a substitute for appeal.                              In re Lockheed Martin

Corp., 503 F.3d 351, 353 (4th Cir. 2007); Vargas, 723 F.2d at

1468.

              Petitioners are not entitled to the issuance of a writ

of   mandamus       or     a    writ      of   prohibition.               The   writs       are   not

substitutes for an appeal, and Petitioners could have obtained

relief     for      any        reversible        error       in     the     district        court’s

dismissal of their 2012 complaint by appealing that dismissal to

this court.          Petitioners, however, did not do so.                                Further,

Petitioners do not point to any evidence or authority supporting

                                                  4
the conclusion that they have a clear right to relief in the

form of an order from this court directing the district court to

convene    a   three-judge    court,        reconsider        its   dismissal, *     or

“validate” service of process in the 2012 action.                        With respect

to   the   2013   action,    Petitioners         fail    to    identify     the    case

management improprieties underlying their request for mandamus

or   prohibition   relief    and   thus      fail   to    establish       that    their

right to such relief is clear and indisputable.

            Accordingly,     although       we   grant    leave     to    proceed    in

forma pauperis, we deny the petition for a writ of mandamus or a

writ of prohibition.         We also deny as moot Petitioners’ motion

seeking a stay of the district court’s proceedings pending our

consideration of the petition.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                    PETITION DENIED




      *
       Moreover, we observe that, to the extent Petitioners may
be entitled to relief from the district court’s 2012 dismissal
decision under the parameters of Fed. R. Civ. P. 60(b) (listing
six categories of reasons for obtaining relief from a final
judgment, order, or proceeding), they may file a motion to that
effect in the district court and appeal any adverse decision to
this court.



                                        5